Citation Nr: 1004606	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  99-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep disturbance, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

2.  Entitlement to service connection for a rash, to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for chronic fatigue, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to January 
1992, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This appeal to Board of Veterans' Appeals (Board) arose  
from a June 1998 rating decision in which the RO, inter 
alia, denied claims for service connection for fatigue, 
abnormal weight loss, skin rash, headaches, memory loss, and 
sleep disorder, each claimed as due to undiagnosed illness 
or other qualifying disability, pursuant to 38 U.S.C.A. § 
1117.  The RO also granted service connection for diarrhea 
due to undiagnosed illness.  The Veteran filed a notice of 
disagreement (NOD) with the denials of the claims for 
service connection in June 1999, and the RO issued a 
statement of the case (SOC) in June 1999.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in August 1999.

In January 2002, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record. During the 
hearing, the Veteran indicated that his appeal included a 
claim for service connection for gastrointestinal problems 
other than diarrhea; as such, the matters on appeal were 
characterized accordingly.

In May 2002, the Board remanded the Veteran's claims to the 
RO for additional development.  After completing some of the 
requested action, the RO continued the denials of the claims 
(as reflected in a February 2003 SSOC), and returned the 
matters to the Board for further appellate consideration.

In July 2004, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC), in Washington, D.C., 
for additional development. After completing the requested 
action, the AMC continued to deny the claims (as reflected 
in a July 2006 SSOC), and returned the matters to the Board 
for further appellate consideration.

In a June 2008 decision, the Board denied the Veteran's 
claims for service connection for headaches, memory loss and 
gastrointestinal problems other than diarrhea and remanded 
the claims for service connection for a sleep disorder, rash 
and chronic fatigue to the RO, via the AMC, for further 
development.  After completing the requested action, the AMC 
continued the denials of the remaining claims (as reflected 
in a November 2009 SSOC), and returned these matters to the 
Board for further appellate consideration.

As alluded to above, the claim on appeal listed first on the 
title page was originally characterized as one for service 
connection for sleep disorder.  However, to more accurately 
reflect the evidence of record and what the RO has actually 
adjudicated, the Board has recharacterized the claim as one 
for service connection for sleep disturbance.  
   

FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate each claim on appeal have been 
accomplished.

2. The Veteran's sleep disturbance has been attributed to 
depression and low back disability (and has not been 
attributed to undiagnosed illness or other medically 
unexplained chronic multi-symptom illness), and there is no 
competent medical evidence of a nexus between depression or 
low back disability and service.

3..  The weight of the medical evidence reflects that the 
Veteran's rash has been attributed to dishydrotic eczematous 
or eczematic dermatitis,  and the only medical opinions to 
address the question of whether there exists a medical 
relationship between diagnosed  dermatitis and service weigh 
against the claim.  

4.  A chronic fatigue disability was not shown in service; 
post-service a chronic fatigue disability, not attributed to 
any known clinical disease, was manifest prior to April 2005 
but was not manifest to a degree of 10 percent or more, and  
not shown to be related to service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep 
disturbance, to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.CA. 
§ 1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2009).

2. The criteria for service connection for rash, to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).

3.  The criteria for service connection for chronic fatigue, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. 
§ 1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2009).
  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are 
not prejudicial to the claimant.  Id.

In this appeal, August 2004 and June 2005 post-rating 
letters provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the 
claims for service connection, to include those associated 
with service  in Southwest Asia during the Gulf War, as well 
as what information and evidence must be submitted by the 
Veteran, what information and evidence would be obtained by 
VA, and the need for the Veteran to advise VA of, and to 
submit any further evidence relevant to his claims.  The 
August 2004 letter also included a specific request that the 
Veteran furnish pertinent evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. § 
3.159 then in effect).  After issuance of these letters, and 
opportunity for the Veteran to respond, the July 2006 SSOC 
reflects readjudication of the claims.  Hence, the Veteran 
is not shown to be prejudiced by the timing of this notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

Regarding the Dingess/Hartman notice requirements, the Board 
notes that July 2006 SSOC provided notice of the how 
disability ratings and effective dates are assigned, as well 
as the type of evidence that impacts those determinations.  
However, the Board finds that neither the time (at the time 
of, and not prior to, the last adjudication of the claims) 
nor form (in an SSOC in lieu of a letter) is shown to 
prejudice the Veteran.  Because the Board herein denies each 
of the claims for service connection, no disability rating 
or effective date is being, or is to be, assigned; 
accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service medical records, post-service private 
medical records,  VA outpatient treatment records and 
reports of VA examinations.  Also of record and considered 
in connection with the appeal is the transcript of the 
Veteran's Board hearing, as well as various written 
statements provided by the Veteran and by his 
representative, on his behalf.  No further RO action, prior 
to appellate consideration of these claims, is required. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal,  
at this juncture.  See Mayfield,  20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   Such a determination requires a finding of 
current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to 
disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

A Persian Gulf Veteran is defined as a Veteran who served on 
active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 38 
U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 
2002.  In the revised statute, the term "chronic disability" 
was changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service 
connection.  Effective June 10, 2003, VA promulgated revised 
regulations to, in part, implement these statutory changes. 
See 38 C.F.R. § 3.317(a)(2).  The Board notes that the 
Veteran was provided notice of the revised legal authority 
via the July 2006 SSOC.

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for 
a Persian Gulf Veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  Effective December 18, 
2006, VA extended the presumptive period in 38 C.F.R. 
§ 3.317(a)(1)(i) through December 31, 2011 (for qualifying 
chronic disabilities that become manifest to a degree of 10 
percent or more after active duty in the Southwest Asia 
theater of operations).  See 71 Fed. Reg. 75669 (2006).  
Furthermore, the chronic disability must not be attributed 
to any known clinical disease by history, physical 
examination, or laboratory tests.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).

The Veteran in the instant case served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  Hence, 
for purposes of the pertinent statute and regulation, he is 
a Persian Gulf Veteran.  However, as indicated below, to 
give the Veteran every consideration in connection with 
these claims for service connection the Board has (as the RO 
has done) considered not only 38 C.F.R. § 1117, but other 
legal authority governing claims for service connection 
under alternative theories of entitlement.

A.  Sleep Disturbance

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that service 
connection for sleep disturbancer is not warranted.

A July 1998 progress note from a private treating primary 
care physician reflects that the Veteran was found to have 
multiple symptoms compatible with fibromyositis syndrome, 
including sleep disturbance.  

A November 1999 VA inpatient psychiatric discharge summary 
reflects that the Veteran was hospitalized for three days 
after he nearly attempted suicide.  He had also been having 
trouble with his sleep.  The discharge diagnosis was 
depressive disorder, not otherwise specified.  

A July 2001 VA social worker's note reflects that the 
Veteran was having trouble sleeping since about 2 years 
after he left the military.  

During the January 2002 Board hearing, the Veteran reported 
that his sleep problems involved nightmares and waking up 
sweating, in a panic.  He didn't know why it happened and he 
used medication to knock himself out.  The Veteran's wife 
testified that the Veteran would wake up in cold sweats.

A January 2002 VA psychiatric outpatient note reflects that 
the Veteran stated that he was still having nightmares.  The 
diagnoses were major depression, and rule out PTSD.  

In July 2002 ,the Veteran underwent  VA medical examination 
by a nurse practitioner.  The Veteran reported that it was 
difficult to get to sleep at night and that he had been 
prescribed Trazadone to help him sleep.  The Veteran was 
diagnosed with sleep disorder and insomnia, untreated. 

Private medical records from September and October 2002 
reflect evaluation and treatment for degenerative disc 
disease of the lumbar spine.

In April 2005 the Veteran was afforded a VA psychiatric 
examination.  The examiner noted that the Veteran had 
difficulty sleeping because of back pain.  The diagnosis was 
adjustment disorder with depressed mood and the examiner 
found that there was no evidence that the Veteran's 
psychiatric symptoms were a result of his military service.    
 
In May 2005 ,the Veteran was afforded a VA neurological 
examination by a VA physician.  The physician noted that the 
Veteran had sleep difficulties secondary to nightmares.  He 
was taking Trazadone, which helped a great deal.  A sleep 
study had also revealed that the Veteran had mild 
obstructive apnea with no periodic limb movements noted.  
Overall, the Veteran was much improved with his difficulty 
sleeping and the examiner found that it as likely as not 
that the Veteran did have sleep problems. 

The record of an  August 2005 VA mental health consultation 
reflects that the Veteran reported depressive symptoms 
including difficulty sleeping due to back pain.  The 
diagnosis was depression NOS.  

A separate August 2005 VA psychological evaluation reflects 
a diagnosis of depressive Disorder NOS and impulse control 
disorder NOS.  The Veteran reported poor sleep without 
medications.  

February 2008 VA inpatient psychiatric records reflect that 
the Veteran was hospitalized after experiencing suicidal 
ideation.  He was noted to have decreased sleep and to be 
afraid of what might happen if he fell asleep.  Diagnoses 
included depressive disorder NOS, bereavement, cannabis 
dependence, history of PTSD and history of intermittent 
explosive disorder.   

In October 2008 the Veteran was afforded a VA psychological 
examination.   The Veteran reported a number of symptoms 
associated with depression including poor sleep.  
Psychological testing revealed that the Veteran was likely 
to have poor sleep.  The diagnoses were major Depressive 
disorder, recurrent, moderate, cannabis dependence, 
substance induced mood disorder and impulse control 
disorder.  The examiner found that these disorders were less 
likely than not caused by, or a result of, the Veteran's 
military service. or by or any service-connected disability.  

In an August 2009 addendum, the psychologist opined that 
while the Veteran had a history of poor sleep, the sleep 
problems reported were directly related to his history of 
major depression and cannabis dependence.  The psychologist 
noted that individuals who abuse cannabis often have poor 
sleep.  The psychologist also noted that his opinion was 
based on his clinical evaluation and the diagnostic  
criteria, in conjunction with a review of the service 
treatment records, the claims, file, and recent research.  

The above-cited  medical evidence-in  particular, the 
opinion of the October 2008 VA examiner-reflects  that the 
Veteran's sleep disturbance has been primarily attributed to 
known psychiatric diagnoses, including depression and 
cannabis dependence.  Additionally, the sleep problems have 
also been attributed to low back pain, another known 
clinical entity.  Although it was noted in July 1998 that 
the Veteran's sleep disturbance was compatible with 
fibromyositis syndrome, fibromyositis (or a similar 
disability such as fibromyalgia) was not subsequently 
diagnosed and there is no other evidence of record 
suggesting that the Veteran's sleep disturbance might be a 
result of such disability.  Thus, the evidence weighs in 
favor of a finding that the Veteran's sleep disturbance is 
entirely attributable to known clinical diagnoses, 
particularly depression and cannabis dependence, and not to 
undiagnosed illness or other medically unexplained chronic 
multi-symptom illness.  Under these circumstances, service 
connection pursuant to the provisions of 38 U.S.C. § 1117 is 
precluded. 

Further, the record does not present a basis for a grant of 
service connection for the Veteran's underlying psychiatric 
disability or low back disability.  See 38 U.S.C.A. § 
1113(b) (nothing in 38 U.S.C. § 1117 prevents the grant of 
service connection on a direct incurrence basis); 38 C.F.R. 
§ 3.303.

No psychiatric disability or chronic low back disability was 
shown in service.  Service treatment records  reflect no  
findings, diagnoses or complaints relating to depression or 
other any other psychiatric symptom or impairment..  
Additionally, although the Veteran did experience low back 
pain in April and May 1986 and reported recurrent low back 
pain in May 1991, a May 1991 redeployment examination found 
no clinical abnormalities of the Veteran's low back.  
Additionally, the Veteran was not noted to have any sleep 
problems and has not alleged that he had ongoing sleep 
problems in service, instead indicating that his sleep 
problems began approximately two years after service.  

Additionally, there is also no medical evidence of a nexus 
between current psychiatric disability or current low back 
disability and the Veteran's military service.   In this 
regard, the April 2005 VA examiner affirmatively found that 
there was no evidence that the Veteran's psychiatric 
symptoms were a result of his military service.  Notably, 
neither the Veteran nor his representative has presented or 
identified any medical opinion evidence even suggesting the 
existence of a medical nexus between  service and either 
disability to which the Veteran's asleep disturbance has 
been attributed.

In sum, the Veteran's sleep disturbance has been medically 
attributed to psychiatric disability and low back 
disability, which has not been related, by competent, 
probative medical evidence or opinion, to service.

B.  Rash

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that service 
connection for a rash is not warranted.

The Veteran was afforded a VA medical examination in May 
1995, at which time he reported that he had had rashes since 
being in Saudi Arabia in 1991.  At the time of the 
examination the Veteran did not have a rash.  He indicated 
that the rash could appear in minutes, on his arms and upper 
chest, pruritic and raised.  The rash could go away just as 
rapidly as it would come on.  

 A July 2001 progress note from a private primary care 
physician reflects that the Veteran was experiencing itching 
for the past two months off and on.  

During the January 2002 Board hearing, the Veteran testified 
that his skin rash started in the Persian Gulf and that at 
the time, he used all sorts of ointment for it.  He 
indicated that he  thought that the rash was from the heat 
and from working around fuel, motor oil and other chemicals.  
The Veteran also asserted that he has had problems with the 
rash ever since service.  

A January 2002 private hospital record reflects that the 
Veteran was noted to have a mild rash.  The rash was in the 
area of the right lumbosacral region.  There were no 
pustules and some erythema. 

On  July 2002 VA medical examination, the Veteran expressed 
his belier that the rash on his feet was due to wearing 
boots in the military.  He indicated that the rash had 
developed during his Persian Gulf service and would 
subsequently come and go.  Reportedly, the lesions he 
experienced occurred as small pimples on his forearms and 
feet., and, at times, clear discharge was present.  He 
stated that he  had  some itching after he popped the 
blisters; the itching could occur between his fingers and 
the outbreaks lasted a couple of days to weeks.  

Physical examination revealed fine, papular raised lesions 
of the bilateral hands on the palmar and dorsal aspects of 
the digits.  There was no discharge present.  The examining 
nurse practitioner diagnosed the Veteran with skin rash, 
unknown etiology and dermatitis of the upper and lower 
extremities.

In connection with an April 2005 VA skin examination, the 
Veteran reported that he had a fifteen-year history of rash 
only on his left foot.  He indicated that it had been 
intermittent and progressive in nature over the years.  He 
had used antifungal cream without relief.  He could not give 
the specific names of any of the creams.  He explained that 
he originally felt that the rash was due to the boots he 
wore in service but the condition continued to come and go 
and he was not currently wearing any boots.  He was not on 
any treatment at the time of the exam.  He reported that, 
when flare-ups occurred, he had itching and pain.  

Physical examination revealed that the left heel on the 
plantar surface had some scaling and a few crusted papules.  
This involved about 10 percent of the foot and less than 1% 
of the body.  The diagnosis was as likely eczematous 
dermatitis, and the examiner doubted that military service 
was an aggravating factor.

In October 2008, the Veteran underwent  VA skin examination  
performed by a physician's assistant, and the report of 
which was subsequently reviewed by a VA physician.  The 
Veteran reported having a rash on both hands since 1991 
while stationed in Saudi Arabia during Desert Storm.  He 
reported that there were no military medical providers in 
Saudi Arabia so he did not seek any medical care.  He also 
reported that he was subsequently seen for the rash at a VA 
hospital in Virginia but was unsure of the date.  He had not 
seen any other medical providers for his hand symptoms.  He 
stated that he currently had blisters mostly on the right 
middle finger.  It was noted that the  course of the 
treatment had been constant and he had not had any skin 
disease treatment in the past 12 months.  

Physical examination revealed multiple 1-2 hypopigmented 
macules on the right middle finger consistent with 
dishydrotic eczematous dermatitis.  The diagnosis was 
dishydrotic eczematous dermatitis.  The examiner noted that 
he showed the Veteran a picture of the dishydrotic 
eczematous dermatitis from a dermatology text and he stated 
that the picture was identical to the lesions he would get 
on his fingers.  The examiner initially found that it was 
least as likely as not that the Veteran's dishydrotic 
eczematous dermatitis was incurred in service and noted that 
although the service medical records did not document a rash 
on the hands, the Veteran indicated that he was subsequently 
treated for the rash at a VA hospital in Virginia.  The 
examiner also noted that dishydrotic eczematous dermatitis 
was an inherited skin disease and that increased stress, 
like the stress from his low back problems, could aggravate 
the symptoms. 

In an August 2009 addendum to the October 2008 examination 
report, the  prior examiner reconsidered his medical opinion 
in light of the medical documentation of record, and found 
that it was less likely than not that the Veteran's 
dishydrotic eczematous dermatitis was incurred or aggravated 
by service.  The examiner noted that this opinion was based 
on the a review of the medical literature, which indicated 
that this type of dermatitis was inherited, and a review of 
the service treatment records and VA treatment records, 
which did not reveal any documentation of a rash in service 
or treatment for a rash at a VA hospital after service. 

The October 2008 VA examiner clearly attributed the 
Veteran's rash to a known clinical diagnosis, dishydrotic 
eczematous dermatitis.  This opinion is consistent with the 
earlier finding of the April 2005 VA examiner, who also 
diagnosed  eczematic dermatitis.  Consequently, although a 
July 2002 VA examiner initially diagnosed the Veteran with 
skin rash of unknown etiology, given the subsequent April 
2005 and October 2008 findings, the Board fins that the 
medical evidence weighs in favor of a finding that the 
Veteran's rash is attributable to the known clinical 
diagnosis of dermatitis, variously characterized.  Thus, 
service connection pursuant to the provisions of38 U.S.C. § 
1117 is precluded. 

Further, the record does not present a basis for a grant of 
service connection for the Veteran's underlying dermatitis.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303.  Service 
treatment records reflect n  complaints, findings, or 
diagnoses relating to a rash or other skin condition.  
Additionally, the only medical opinions to address whether 
there is a nexus between service and current skin disability 
weigh against the claim, as the April 2005 VA examiner found 
that it was doubtful that military service was an 
aggravating factor for the Veteran's eczematic dermatitis 
and the October 2008 VA examiner found that it was less 
likely than not that the Veteran's dishydrotic eczematous 
dermatitis was incurred or aggravated by service.  

The Board acknowledges that the Veteran is competent to 
assert that he has experienced continuity of symptomatology 
in the form of a rash that began in service and then 
reappeared intermittently since service.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  However, such report must be 
weighed against the medical evidence.  Cf.  Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In the instant 
case, the October 2008 VA examiner specifically considered 
the Veteran's report of the occurrence of the rash in 
service and the treatment he received at a VA hospital soon 
after service and also reviewed the service medical records 
and the VA treatment records.  As a result of this review, 
along with a review of the research related to dishydrotic 
eczematous dermatitis,  the examiner found that it was less 
likely than not that this skin disability was incurred or 
aggravated by service.   Consequently, the Veteran's 
assertions as to continuity of symptomatology are outweighed 
by the probative medical opinion evidence on the question of 
medical nexus between the current disability and service.  

In sum, the Veteran's rash has been medically attributed to 
dishydrotic eczematous or eczematic dermatitis, which has 
not been related, by competent, probative medical evidence 
or opinion, to service.




C.  Chronic Fatigue

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that service 
connection for chronic fatigue is not warranted.

Service treatment records  reflect no complaints, findings, 
or diagnoses relating to chronic fatigue.

During the May 1995 VA medical examination, the Veteran's 
main complaints related to diarrhea and gastroesophageal 
disease.  He also stated nonspecifically that there were 
days that he was extremely fatigued and could barely get out 
of bed.  There were other days when he felt quite normal.  
The examiner diagnosed the Veteran with diarrhea, 
gastroesophageal reflux disease and weight loss and 
intermittent fatigue, questionable etiology.

A February 1996 VA Medical Center discharge summary notes 
that the Veteran had been in good health after returning 
from the Gulf War until about a year and a half prior, when 
he had a protracted episode of diarrhea, with repeating 
attacks lasting one to two days.  He also reported 
occasional episodes of confusion with short term memory loss 
and chronic fatigue.

During the July 2002 VA medical examination,  the Veteran 
did not specifically report symptoms of fatigue, but as 
noted above, he did report difficulty sleeping.  The 
pertinent diagnosis was chronic fatigue, unknown etiology. 

On  April 2005 VA examination, the  Veteran reported that he 
had been diagnosed with chronic fatigue syndrome 
approximately ten years prior and that had been told that he 
had fibromyalgia six or seven years prior.  Currently, he  
denied  neck pain and even denied that he had fatigue.  The 
diagnostic impression was history of chronic fatigue.  The 
examiner found no evidence of chronic fatigue syndrome.  The 
Veteran clearly had no neck pain, no other muscular pain, 
and no fatigue or depression, so chronic fatigue syndrome 
was currently an unlikely diagnosis.  

The Veteran was again afforded a VA examination in October 
2008 by a VA physician's assistant and the examination 
report was subsequently reviewed by a VA physician.  The 
Veteran reported that he noticed a gradual loss of energy 
more than 15 years prior.  As time went on, his energy level 
had dramatically worsened.  The fatigue started after he was 
discharged from service.   He reported debilitating fatigue 
without incapacitating episodes.  He also reported frequent 
generalized muscle aches and joint pains, constant 
generalized weakness and sleep disturbance, occasional 
inability to concentrate, confusion, and headaches.  
Physical examination of the Veteran was unremarkable and the 
diagnosis was chronic fatigue per the Veteran's history.  
The examiner noted that there was no documentation in the 
Veteran's VA medical records to substantiate his chronic 
fatigue.

In an August 2009 addendum, the physician's assistant noted 
that there is no clinical evidence or documentation in the 
Veteran's service medical records or VA medical records to 
substantiate his claim for chronic fatigue syndrome.  
Therefore, chronic fatigue syndrome was not diagnosed.

The above-cited  medical evidence does not show that the 
Veteran had chronic fatigue during service, as the service 
medical records reflect no complaints, findings or diagnoses 
of chronic fatigue, and the Veteran has not alleged that his 
chronic fatigue began in service but instead has indicated 
that his fatigue began after he was discharged.  The 
evidence then shows that the Veteran was found to have a 
disability manifested by chronic fatigue during the time 
frame between May 1995 and July 2002 but was not found to 
have such a disability from April 2005 forward.  Also, prior 
to April 2005, the Veteran's disability manifested by 
chronic fatigue was not attributed to a known clinical 
disease. 

The Board notes that a Veteran may be entitled to service 
connection for a disability existing at the time he files 
his claim for service connection or during the pendency of 
that claim, even if the disability resolves prior to 
adjudication of the claim.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 
1353 (F.3d 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997)).  Consequently, as the Veteran filed his claim 
in 1995, the earlier post-service findings of a chronic 
fatigue disability, not attributable to a known clinical 
disease, could form the basis for an award of service 
connection for such disability, if it is also shown that the 
disability became manifest to a degree of 10 percent or 
more.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(i).

However, the evidence of record does not establish that  a 
chronic fatigue disability became manifest to a degree of 10 
percent or more at any time after active duty.  Notably, the 
degree of impairment from disability manifested by chronic 
fatigue would be determined by applying, by analogy, the 
applicable rating criteria for chronic fatigue syndrome.  
See 38 C.F.R. § 4.88(b), Diagnostic Code 6354.  Under 
Diagnostic Code 6354, a 10 percent rating is warranted for 
chronic fatigue symptoms which result in periods of 
incapacitation of at least one, but less than two weeks 
total duration per year, or which are controlled by 
continuous medication.  In turn, periods of incapacitation 
are defined as periods requiring bedrest and treatment by a 
physician.  Id.

Although the Veteran  reported, during the May 1995 VA 
examination, that there were days that he was extremely 
fatigued and could barely get out of bed, he did not report 
that the fatigue actually required bedrest and treatment by 
a physician.   Nor is there any objective of record 
indicating that the Veteran's chronic fatigue disability 
required such treatment during the time frame in which it 
was manifest.  Further, there is no indication in the record 
that the Veteran ever took any medication for chronic 
fatigue.  Accordingly, the Board determines that there is no 
medical no basis for finding that the Veteran's chronic 
fatigue syndrome was manifest to a degree of 10 percent or 
more at any time after service.  Under these circumstances, 
service connection pursuant to the provisions of 38 U.S.C.A. 
§ 1117 is not warranted. 

Additionally, the record does not provide a basis for a 
grant of service connection for disability manifested by 
chronic fatigue on direct basis.  See 38 CFR 3.303.  As 
noted above, there is no objective evidence, nor has the 
Veteran alleged, that chronic fatigue became manifest in 
service.  Further, the there is no medical evidence of a 
nexus between the chronic fatigue disability, which was 
manifest post-service, prior to April 2005, and the 
Veteran's service and neither the Veteran nor his 
representative has presented or identified any medical 
opinion evidence suggesting such a nexus.    

In sum, the Veteran's chronic fatigue disability, although 
not attributed to any known clinical disease, was not 
manifest during service or to a degree of 10 percent at any 
time after service, and is not shown to be related, by 
competent, probative medical evidence or opinion, to 
service.  

D.  All Disabilities

In addition to the medical evidence noted above, in 
adjudicating each claim on appeal, as indicated, he Board 
has considered the assertions advanced by the Veteran and 
those advanced on his behalf;. however, these assertions, 
alone, provide no basis for the allowance of any claim. 
While, as indicated, the Veteran is certainly competent to 
assert his symptoms, the questions of medical diagnosis and 
causation upon which these claims turn are matters within 
the province of trained medical professionals. See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not 
shown to have appropriate medical training and expertise, 
neither the Veteran nor his representative is competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ('a layperson is generally not capable of opining on 
matters requiring medical knowledge').  Hence, the lay 
assertions in this regard have no probative value. 
 
For all the foregoing reasons, the claims for service 
connection for sleep disturbance, rash and chronic fatigue, 
each to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117, must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 
Vet. App 49, 53-56 (1990). 



ORDER

Service connection for sleep disturbance, to include as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for a rash, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for chronic fatigue, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


